Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. D. Fazzolare on 6/22/22.
Examiner’s Amendment to Claims:
Cancel claims 1-9, 16-18.
The following is an examiner’s statement of reasons for allowance:
Claims 10-15 and 19-22 are directed to  a process of producing a fermentation product, comprising 
(a) liquefying a starch-containing material with an alpha-amylase; optionally presaccharifying the liquefied material before step (b);
 (b) saccharifying the liquefied material; 
(c) fermenting using a fermentation microorganism; wherein
 i) a glucoamylase; 
ii) a polypeptide having trehalase activity selected from the group consisting of a polypeptide having at least 93% sequence identity to the mature polypeptide of SEQ ID NO: 21 and a polypeptide encoded by a polynucleotide having at least 95% sequence identity to the mature polypeptide codinq sequence of SEQ ID NO: 20 or the cDNA sequence thereof;
  iii) optionally a cellulolytic enzyme composition,  a protease, or both a cellulolytic enzyme composition and a protease are present or added during the saccharification step (b); 
- the fermentation step (c); or
 - the optionally presaccharification step before step (b).
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 10-15 and 19-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656